THE defendant had been appointed guardian to an infant of Randolph by the county court, and failed ot [to] renew his guardian bond pursuant to act of Assembly; whereupon a notice issued to him to appear and show cause wherefore he had not done so. On the return of this notice the county court dismissed the proceedings at the defendant's cost, and in the bill of costs a fee of $4 was taxed for the county attorney. This was a motion to amend the taxation of costs by striking out the fee for the attorney; and was presented to this Court on the appeal of the defendant from the refusal ofNorwood, J., to amend the taxation as moved for.
The act which passed in the year 1816, Rev., ch. 905, directs that the clerks of the county courts shall issue summons, ex officio, against all guardians who shall fail to appear and exhibit their accounts at the times required by law, and for such service shall be entitled to 60 cents; and the act passed in 1820, Rev., ch. 1039, directs notice to be given by way of scire facias to guardians who have failed to renew their bonds as the law requires; but no provision is made in either of these acts for either employing the State's attorney or taxing a fee for his use; neither is any such provision made in the act of 1762, Rev., ch. 69, where the duty of guardians is fully prescribed and pointed out; nor can I find any provision for such taxation in any other law. I am, therefore, compelled to say that judgment should be entered for the appellant.
PER CURIAM.                                      Reversed. *Page 131 
(239)